UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-4340


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ROBERT STACY MCNEAL, a/k/a Stacy,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (7:10-cr-00043-F-6)


Submitted:   December 16, 2011            Decided:   January 4, 2012


Before MOTZ, GREGORY, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Walter A. Schmidlin, III, STEWART & SCHMIDLIN, PLLC, Smithfield,
North Carolina, for Appellant. Thomas G. Walker, United States
Attorney, Jennifer P. May-Parker, Yvonne V. Watford-McKinney,
Assistant United States Attorneys, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Robert Stacy McNeal appeals his conviction following a

jury     trial    and    sentence       of       120   months’        imprisonment        for

possessing a firearm as a convicted felon, in violation of 18

U.S.C.    §    922(g)(1)      (2006).        McNeal      challenges        the    district

court’s denial of his Fed. R. Crim. P. 29 motions for a judgment

of acquittal, asserting that the evidence was insufficient to

sustain his conviction.          We affirm.

               We review de novo a district court’s decision to deny

a motion for a judgment of acquittal.                    United States v. Hickman,

626 F.3d 756, 762-63 (4th Cir. 2010), cert. denied, 2011 WL
4345018 (U.S. Oct. 17, 2011) (No. 11-6404).                        Where such a motion

alleges       insufficiency     of    the    evidence,        we    must       sustain    the

jury’s    verdict       if,   viewing    the       evidence      in      the    light    most

favorable to the government, “any rational trier of fact could

have     found    the    essential      elements         of   the      crime     beyond     a

reasonable doubt.”            United States v. Green, 599 F.3d 360, 367

(4th Cir.) (internal quotation marks omitted), cert. denied, 131
S. Ct. 271, 340 (2010).           In making this determination, we review

the record to determine whether the conviction is supported by

“substantial evidence,” where “substantial evidence is evidence

that a reasonable finder of fact could accept as adequate and

sufficient to support a conclusion of a defendant’s guilt beyond

a   reasonable      doubt.”          Hickman, 626 F.3d      at    763    (internal

                                             2
quotation marks omitted).              Because the credibility of witnesses

is properly assessed by the jury rather than by this court on

appeal, we “cannot make [our] own credibility determinations but

must     assume   that     the    jury     resolved     all     contradictions      in

testimony    in    favor    of    the     Government.”          United     States   v.

Penniegraft,      641 F.3d 566,     572    (4th    Cir.     2011)    (internal

quotation marks omitted).

            To sustain a conviction for a violation of 18 U.S.C.

§ 922(g)(1),      the    Government       must    prove:      “(1)   the   defendant

previously had been convicted of a crime punishable by a term of

imprisonment      exceeding      one    year;    (2)   the    defendant     knowingly

possessed, transported, shipped, or received, the firearm; and

(3) the possession was in or affecting commerce, because the

firearm     had   travelled      in      interstate     or    foreign      commerce.”

United States v. Langley, 62 F.3d 602, 606 (4th Cir. 1995) (en

banc).

            McNeal’s conviction was supported by his possession of

two firearms, a Taurus PT-22 handgun and a shotgun.                        As to the

handgun, McNeal asserts that the evidence was insufficient to

establish that he possessed the weapon.                      With respect to the

shotgun, he claims that the evidence failed to demonstrate the

requisite nexus with interstate commerce.                     Upon careful review

of the record, we find no merit in either contention.



                                           3
             The         evidence      presented           during    McNeal’s       trial       was

sufficient      to       allow    a    reasonable          juror    to    find    that    McNeal

constructively possessed the handgun.                          Constructive possession,

which     satisfies          the       “possession”           element       of     18     U.S.C.

§ 922(g)(1),         is      established              by    demonstrating          “ownership,

dominion,      or    control        over    the       contraband or        the    premises       or

vehicle in which the contraband was concealed.”.                                 United States

v. Herder, 594 F.3d 352, 358 (4th Cir.), cert. denied, 130 S.

Ct. 3440 (2010); United States v. Scott, 424 F.3d 431, 434-36

(4th Cir. 2005).

             In McNeal’s case, a significant quantum of evidence

demonstrated         his     knowledge,       ownership,            and     control      of     the

handgun, and we find unpersuasive his attempt to analogize the

facts of his case to those we considered in United States v.

Blue, 957 F.2d 106 (4th Cir. 1992).                           In contrast to the scant

indications of possession present in Blue, the evidence here

established that McNeal arranged for receipt of the handgun,

took delivery of the weapon, was aware of its location in his

car, and participated in an incident in which it was used by his

friend.     Accordingly, we conclude that a reasonable juror could

find that McNeal constructively possessed the handgun.

             Turning         to       the   shotgun,          we     have     held       that     a

“connection         to    interstate        commerce        can     be    satisfied      through

proof   that    the       firearm      or   ammunition         is    manufactured        in     one

                                                  4
state and possessed in another.”              See United States v. Williams,

445 F.3d 724, 740 (4th Cir. 2006).              McNeal asserts that no such

finding can be made because the shotgun was never recovered and

the   expert     testimony     alone    was     insufficient      to     meet      the

Government’s burden of proof.

            We have found, however, that where the Government is

unable     to    produce   the     subject      firearm,     expert      testimony

indicating that no type of shotgun is manufactured in the state

in which the defendant is alleged to have possessed the weapon

is sufficient to establish the interstate commerce element of a

18 U.S.C. § 922(g)(1) charge.            Williams, 445 F.3d at 729, 740.

Because just such testimony regarding the shotgun possessed by

McNeal was offered at his trial, we hold that the evidence was

sufficient to allow a reasonable juror to determine that the

weapon traveled in interstate commerce. ∗

            Accordingly,      we     reject     McNeal’s     challenge       to     the

district court’s denial of his Fed. R. Crim. P. 29 motions for a

judgment    of    acquittal    and     affirm    the   judgment      below.         We

dispense    with    oral     argument    because       the   facts     and        legal


      ∗
       We also reject McNeal’s challenge, raised for the first
time on appeal, that the jury’s deliberations (under thirty
minutes) were too brief to be reasonable. See United States v.
Aguilera, 625 F.3d 482, 487 (8th Cir. 2010) (agreeing with other
circuits that “brief jury deliberation alone is not a sufficient
basis for a new trial;” collecting cases).



                                         5
conclusions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                           AFFIRMED




                                6